Citation Nr: 1208586	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  05-23 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.

2.  Entitlement to a rating in excess of 10 percent for a right knee disability.  

3.  Entitlement to a rating in excess of 10 percent for a left knee disability.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from June 1979 to April 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Appellant has testified before the undersigned at hearings in December 2008 and December 2011.  Transcripts of the hearings are on file.

The  issues of entitlement to service connection for thoracic spine disability, for cervical spine disability and for pain radiating into the lower extremities from the back have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In October 2007, the RO denied service connection for hypertension; it had been held there was no relationship to a service connected disorder and no new and material evidence had been received; the Veteran was notified thereof and provided his appellate rights by letter dated in October 2007, but did not appeal the determination, and the decision is final.  

2.  In February 2009, the Veteran sought to reopen the claim of entitlement to service connection for hypertension.

3.  The evidence received subsequent to the October 2007 rating decision which denied service connection for hypertension is either duplicative of evidence previously submitted or the evidence, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim.

4.  During the entire appeal period, the service-connected right knee disability is manifested by pain and, at most, restriction in flexion to 105 degrees and no restriction in extension; the knees are stable.  

5.  During the entire appeal period, the service-connected left knee disability is manifested by pain and, at most, restriction in flexion to 105 degrees and no restriction in extension; the knees are stable.  


CONCLUSIONS OF LAW

1.  The October 2007 rating decision that denied service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  The evidence received since the October 2007 rating decision that denied service connection for hypertension is not new and material, and the claim for that benefit has not been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for entitlement to a evaluation in excess of 10 percent for the service-connected right knee disability, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2011).

4.  The criteria for entitlement to a evaluation in excess of 10 percent for the service-connected left knee disability, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for entitlement to VA benefits.  Specifically, the discussions in May 2008, January 2009, December 2009, July 2010, and July 2011, VCAA letters have informed the appellant of the information and evidence necessary to warrant entitlement to the benefits sought and adjudicated by this claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete notification of the Veteran's rights under the VCAA.  It is arguable that the VCAA notice was not timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, however, that any defect with respect to the timing of the VCAA notice in this case was harmless error for the reasons specified below.  Subsequent to the rating decision on appeal, the RO did provide notice to the claimant regarding what information and evidence was needed to substantiate the claims and the Veteran has had the chance to submit evidence in response to the VCAA letters.  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claims has been accomplished and that adjudication of the claims, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.  In the present appeal, the Veteran was provided with notice of what types of information and evidence were needed to substantiate his claims in the VCAA letters and also was provided with notice of the types of evidence necessary to establish a rating and effective date for the disabilities on appeal in a July 2011 VCAA letter.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service- connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought.  With regard to the hypertension claim, the appellant was provided with proper notice as required by Kent in a July 2010 VCAA letter.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

The Board finds that there has been compliance with the assistance provisions set forth in the new law and regulation.  The Veteran has been afforded appropriate VA examinations for his knee claims.  The examinations were based on a review of the evidence in the claims file and on physical examination of the Veteran.  The examiners provided the Board with pertinent evidence regarding the status of the knees which is sufficient to accurately rate the issues.  The examiners measured the range of motion of the knees and other pertinent symptomatology associated with the disabilities and also recorded the Veteran's subjective complaints.  With regard to the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension the Board finds, as set forth below, that the claim is not being reopened as the Board has determined that new and material evidence has not been received to reopen the claim.  Thus, no examination is necessary.  See 38 C.F.R. § 3.159(c)(4)(C)(iii) (providing that the duty to provide a VA medical examination applies only if new and material evidence is presented or secured).  Regardless, VA did afford the Veteran a pertinent VA examination for his hypertension claim.  The Board finds this examination is appropriate.  The examiner reviewed the evidence in the claims file and physically examined the Veteran.  An opinion as to the etiology of the hypertension was provided which was supported by an adequate rationale and supported by clinical evidence in the claims file.  The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No additional pertinent evidence has been identified by the appellant as relevant to the issues decided herein for which attempts to obtain the evidence have not been made.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

Competency and Credibility

The appellant can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the appellant as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the appellant is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the appellant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  


Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension

In August 2001, the Veteran submitted a claim of entitlement to service connection for hypertension.  In October 2002, the RO denied the claim.  The Veteran was informed of the October 2002 rating decision which denied service connection for hypertension via correspondence dated in the same month.  He did not submit a document which can be construed as a notice of disagreement with the October 2002 rating decision.  The October 2002 rating decision which denied service connection for hypertension is final.  38 U.S.C.A. § 7105.  

Subsequent to October 2002, the Veteran has submitted several additional claims of entitlement to service connection for hypertension.  These claims were denied by the RO in January 2005 and February 2007.  The Veteran was given proper notification of each the denials and did not appeal these rating decisions.  They are final.  38 U.S.C.A. § 7105.  

The last prior final RO decision which denied service connection for hypertension was dated in October 2007.  The Veteran was provided with notification of this decision via correspondence dated in the same month.  The Veteran did not appeal the October 2007 denial of service connection for hypertension.  This decision is final.  38 U.S.C.A. § 7105.  

In February 2009, the Veteran submitted another claim of entitlement to service connection for hypertension.  

When a claim is the subject of a prior final denial, it may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  If new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review it on a de novo basis.  Manio v. Derwinski, 1 Vet. App 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence received subsequent to the prior final rating decision is presumed credible for the purposes of reopening the claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The prior final decision which addressed the question of service connection for hypertension is dated in October 2007.  The evidence of record at that time consists of the Veteran's service treatment records, VA clinical records and reports of VA examinations.  The service treatment record were devoid of complaints of, diagnosis of or treatment for hypertension.  The VA clinical records document the presence of hypertension but this is years after the Veteran's discharge.  The clinical records do not include any probative evidence which links currently existing hypertension to the Veteran's active duty service or to a service-connected disability.  The reports of VA examinations which were of record at the time of the October 2007 rating decision do not evidence a link between currently existing hypertension and the Veteran's active duty service or to a service-connected disability.  

The October 2007 rating decision found that new and material evidence had not been received to reopen the claim of entitlement to service connection for hypertension.  It was noted that a rating decision dated in January 2005 denied service connection for hypertension because there was no medical evidence of record to show a causal relationship between the Veteran's service-connected disabilities and his hypertension.  The RO found that the evidence submitted subsequent to the January 2005 rating decision is new as it was not of record at the time of this decision.  The RO further determined that the evidence was not material as it fails to establish that the Veteran's hypertension was connected, in any way, to his service-connected disabilities.  

The evidence received subsequent to the prior final rating decision in October 2007 which denied service connection for hypertension consists of VA clinical records, statements from a VA physician, reports of VA examinations, lay statements and personal testimony.  The Board finds that none of this evidence satisfies the definition of new and material evidence.  

A clinical record indicates that, in March 2011, the Veteran asked his health care provider to write a statement in support of his allegation that the Veteran's hypertension was caused by or aggravated by his service-connected conditions.  The health care provider reported he was unable to write the requested statement.  This evidence is new but not material.  It does not provide a link between hypertension and active duty or a service-connected disability and could be construed as indicating that the physician did to believe there was such a link.  Even when read in the light most favorable to the Veteran, this evidence is not material to the claim of entitlement to service connection for hypertension.  

The other VA clinical records received subsequent to the October 2007 rating decision are new as they were not of record at the time of the prior final decision.  Included in this evidence is a list of blood pressure reading taken at various times between 1997 and 2008.  The evidence is not material, however, as the clinical records do not indicate, in any way, that currently existing hypertension is etiologically linked to the Veteran's active duty service or to a service-connected disability.  The records document diagnosis of and treatment for hypertension.  The documents do not include any opinions addressing the etiology of the currently existing hypertension nor they do not link the currently existing hypertension to active duty or to a service-connected disability.  The Court has held that additional evidence, which consists of records of post-service treatment that do not indicate in any way that a condition is service-connected, is not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993). 

The Veteran submitted a statement from a VA physician, dated in November 2008 which indicates that the author had been treating the Veteran for the preceding two years.  The statement indicated that the Veteran had had hypertension since 1999.  The Veteran submitted another statement from the same physician which was dated in January 2009.  This was an identical statement with the exception that it was noted the Veteran had had hypertension since 1991.  This evidence is new as it was not of record at the time of the prior final denial.  The evidence is not material, however, as the statements do not indicate, in any way, that currently existing hypertension is etiologically linked to the Veteran's active duty service or to a service-connected disability.  In fact, this evidence tends to cut against the Veteran's claim as it indicates that the Veteran's hypertension began, at a minimum, five years after the Veteran's discharge.  To the extent that there is any probative weight to these letters, this is reduced by the conflicting findings.  The examiner opines that the hypertension began in both 1999 and 1991.  This evidence does not satisfy the definition of new and material evidence.  

Lay statements have been associated with the claims file.  The authors reported that they observed the Veteran had hypertension.  The authors do not link the hypertension to the Veteran's active duty service or to a service-connected disability.  There is no indication that any of the authors had medical training and are considered lay persons.  To the extent that the authors attempt to provide evidence of such a link, the Board finds this evidence is not probative.  Any opinion attempting to link current hypertension to active duty or to a service-connected disability is beyond the competence of the persons making the assertion.  The evidence is not probative of the etiology of the hypertension.  The evidence is not new and material.  

The report of a March 2011 VA examination indicates the examiner had reviewed the claims file.  The examiner noted the Veteran had a couple of elevated blood pressures in 1995 though most of the blood pressure was normal.  The Veteran developed more sustained elevation of blood pressure in 1997 when he was placed on medication.  The Veteran was diagnosed with sustained hypertension in October 1997.  The Veteran's blood pressure had been difficult to control over time.  The diagnosis was essential hypertension.  The examiner opined that it was less likely than not that the Veteran's hypertension was related to or caused by his military service.  It was less likely than not that the hypertension was aggravated beyond normal progression of the disease by his adjustment disorder with depressed mood.  It was less likely than not that the hypertension was related to or aggravated beyond the normal progression of the disease by the service-connected scar on the lateral aspect of the left leg.  It was less likely than not that the hypertension is related to, caused by, or aggravated beyond normal progression of the disease by the service-connected left knee injury.  It was less likely than not that the hypertension is related to, caused by, or aggravated beyond normal progression of the disease by the service-connected right knee injury.  It was less likely than not that the hypertension is related to, caused by, or aggravated beyond normal progression of the disease by the service-connected laceration of the left hand.  It was less likely than not that the hypertension is related to, caused by, or aggravated beyond normal progression of the disease by the service-connected erectile dysfunction.  The examiner found there was no good medical evidence to substantiate that any of the listed disabilities were the cause of his blood pressure or aggravation of the blood pressure.  The examiner opined that the Veteran had essential hypertension.  The examiner did not think any of the service-connected disabilities were etiologic in or has exacerbated the hypertension.  This evidence cuts against the Veteran's claim.  The report of the March 2011 VA examination is new as it was not of record at the time of the prior final decision.  The evidence is not material as it actually weighs against the Veteran's claims.  

The Veteran testified before the undersigned in December 2011 that he could not remember when he was first diagnosed with hypertension.  He thought treatment for hypertension began fifteen or twenty years prior.  He alleged there were documented instances of hypertension during active duty.  He was never informed he had hypertension during active duty.  This evidence is not new as it is essentially duplicative of evidence of record at the time of the prior final decision.  The fact that the Veteran alleged he had hypertension during active duty was previously asserted.  

The Board finds that none of the evidence received subsequent to the October 2007 rating decision which denied service connection for hypertension satisfies the definition of new and material as set out under 38 C.F.R. § 3.156(a).  The claim of entitlement to service connection for hypertension has not been reopened.  

Entitlement to a rating in excess of 10 percent for left and right knee disabilities

In August 2002, the Veteran submitted claims of entitlement to increased ratings for his service-connected knee disabilities.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  See 38 C.F.R. § 4.14. 

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40.

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45.

The service-connected disabilities of the knees are currently each evaluated as 10 percent disabling under Diagnostic Code 5099-5019.  

Diagnostic Code 5099 represents an unlisted disability requiring rating by analogy to one of the disorders listed under 38 C.F.R. § 4.71a.  38 C.F.R. §§ 4.20, 4.27.  Pertinent regulations do not require that all cases show all the findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. In the present case, the Veteran's knee disabilities have been rated as analogous to bursitis under Diagnostic Code 5019. 

Diagnostic Code 5019 provides that a disease be rated on limitation of motion of the affected part(s), as "arthritis, degenerative" under Diagnostic Code 5003.  38 C.F.R. § 4.71a , Diagnostic Code 5019; see also 38 C.F.R. § 4.71a, Diagnostic Code 5003.  If, however, the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, Diagnostic Code 5003 provides that no more than a 10 percent disability rating is appropriate if there is objective evidence of limitation of motion and degenerative arthritis established by X-ray findings.  38 C.F.R. § 4.71a, Diagnostic Code 5003; see also 38 C.F.R. § 4.59 (stating that with any form of arthritis, painful, unstable, or malaligned joints are entitled to at least the minimum compensable rating for the joint). 

Here, the Veteran has been assigned the 10 percent minimum rating for each knee based on evidence of painful limitation of motion.  See id.  Thus, in order to warrant a higher disability rating for either knee, there must be evidence of compensable limitation of motion involving the knee.  The Rating Schedule reflects that limitation of motion of the knee involves flexion and extension of the leg.  38 C.F.R. § 4.71a, Plate II.  Normal range of motion of the knee for VA purposes is 0 degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5260 provides for the evaluation of limitation of flexion of the knee.  A 10 percent rating is warranted when it is limited to 45 degrees and a 20 percent rating is warranted when it is limited to 30 degrees.  A 30 percent rating contemplates limitation to 15 degrees.

Diagnostic Code 5261 provides for the evaluation of limitation of extension of the knee.  A 0 percent rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, and a 20 percent rating is warranted when it is limited to 15 degrees.  Extension limited to 20 degrees warrants a 30 percent evaluation, extension limited to 30 degrees warrants a 40 percent evaluation, and a 50 percent evaluation contemplates extension limited to 45 degrees.

In VAOPGCPREC 9-04, VA General Counsel held that separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  VAOPGCPREC 9-04.  Specifically, where a Veteran has both limitation of flexion and limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.

Other impairment of the knee is assigned a 30 percent evaluation for severe recurrent subluxation or lateral instability; a 20 percent evaluation for moderate recurrent subluxation or lateral instability; and a 10 percent evaluation for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

The Board finds a rating in excess of 10 percent is not warranted for either knee at any time during the appeal period based on limitation of motion.  The competent evidence of record demonstrates that, whenever quantified, the range of motion of the knee was never restricted to less than 110 degrees of flexion for the left knee or less than 105 degrees of flexion for the right knee and extension of either knee was not limited at all at any time during the appeal period.  Furthermore, the competent evidence of record demonstrates that the knees were stable without subluxation or lateral instability during the entire appeal period.  

In a May 2002 clinical record it was noted that the range of motion of the limbs was full.  

A July 2002 clinical record includes the annotation that the Veteran was not able to work secondary to knee pain which aggravated back pain.  Physical examination revealed decreased motion in the trunk, neck and shoulders.  The impression was chronic pain.  Another record dated the same month reveals the Veteran complained of worsening left knee pain.  The pertinent assessment was chronic bilateral knee pain which was worsening.  

A clinical record dated in August 2002 indicated there was a full range of motion in the knees.  X-rays were interpreted as not revealing any arthritis.  The pertinent impression was patellofemoral syndrome.  Another clinical record dated in August 2002 indicates the range of motion of the lower extremities and muscle strength was all within normal limits.  

At the time of a September 2002 VA examination, the Veteran reported problems with pain and swelling in both knees.  The pain was located under the knee caps.  Physical examination of the left knee revealed moderate patellar tenderness.  There was no effusion, but crepitus was present on flexion of the knee.  The left knee extended to 0 degrees and flexed to 110 degrees.  Flexion ended at 110 degrees due to pain.  There was no subluxation or ligament laxity.  Physical examination of the right knee revealed healed arthroscopic surgical marks.  Crepitus was present on flexion.  Patellar tenderness was noted but there was no effusion.  The range of motion was from 0 degrees of extension to 105 degrees of flexion.  The range of motion of flexion was limited due to pain.  There was no subluxation or ligament laxity.  The diagnoses were residuals of injury to right knee status post arthroscopic arthrotomy with chondromalacia and chondromalacia of the left knee.  

On VA examination in February 2003, physical examination revealed that the Veteran carried a cane in one hand and then the other and did not have a limp.  Range of motion of the knees was from full extension to 135 degrees of flexion.  There was no crepitance, popping or snapping noted.  There was no evidence of effusion and there was no evidence of any ligamentous instability.  The examiner opined that the examination of the knees was normal.  He did not find any evidence of disease or injury to either knee at the time of the examination.  

At the time of an April 2004 VA examination, the Veteran reported that his knees did not swell.  He used braces on the knees which controlled his symptoms greatly.  The right knee was somewhat worse than the left.  He denied locking, swelling or increased heat in the area.  The Veteran reported he used a cane to walk a majority of days.  He did not volunteer any information concerning flare-ups of discomfort.  Physical examination revealed there was no swelling, edema, or inflammation.  The range of motion of the knees was full flexion and full extension.  There was no crepitus.  Examination of the ligaments revealed they were stable.  There was no locking or excessive movement.  Minimal tenderness was elicited in both knees.  There was no pain elicited on the range of motion examination.  The impression was stable patellofemoral syndrome.  

The Veteran testified at a local RO hearing in August 2004 that he used braces on his knees.  The Veteran alleged that he was having problems with stability in his knees as they would slip.  He used a cane every day.  He had problems walking without a knee brace as his knees would give out.  He reported constant pain in his knees.  He had problems walking on stairs and driving.  He could not run.  

A September 2006 clinical record included the annotation that the lower extremities were painful to movement.  

In June 2007, the Veteran reported that his knee pain was worse.  The knee reportedly popped and shifted.  Physical examination revealed the knees were painful to movement.  

In December 2007, the Veteran reported that his knee pain was worse.  The knee reportedly popped and shifted.  Physical examination revealed the knees were painful to movement.  

The Veteran testified before the undersigned in December 2008 that he did not feel a reduction in the ratings assigned to his knees was warranted.  They were just as bad as when the 20 percent ratings were assigned, if not worse.  He used knee braces and walked with a cane.  His knees would pop and, every once in a while, the knees would lock up and he would lose his balance.  Both knees would give out.  At other times, the knees would buckle.  He alleged that the knee problems had caused him to lose or not get jobs.  He testified he experienced limitation of motion in his knees.  His knees had been weak since active duty.  

At the time of a March 2009 VA examination, the Veteran reported popping and discomfort in the retropatellar area.  Physical examination revealed the Veteran was able to walk with a normal gait including heel and toe.  He was able to squat to 120 degrees twice and then to 130 degrees a third time.  The supine motion was from 0 to 130 degrees.  There was no swelling, heat or instability.  The Veteran reported tenderness around the patellae and some crepitation was present on motion.  X-rays were interpreted as being normal with a very minimal amount of wear change.  The diagnosis was bilateral patellofemoral pain syndrome.  The examiner opined that there was no reason the Veteran could not be employed from a orthopedic standpoint.  The Veteran was able to walk without braces.  The Veteran described pain at the extremes of squatting.  The Veteran did not demonstrate initial limitation with repetitive use and did not describe flare-ups.  There was no instability.  

A May 2009 clinical record included the annotation that the lower extremities were tender to movement.  

In June 2009, the Veteran complained of right knee injury.  He reported the knee felt as if it grinds all the time.  The Veteran did not tolerate physical examination because of reported increased pain in all maneuvers.  The examiner noted, however, that spontaneous movement by the Veteran appeared to be unrestricted during the visit.  

A November 2009 clinical record included the annotation that the lower extremities were tender to movement.  

The most recent VA examination for compensation and pension purposes was conducted in March 2010.  The Veteran reported a grinding behind the right knee cap and discomfort.  He reported the knee would lock and give out.  Pain was reported as a constant 5 out of 10.  The left knee burns, grinds, and pops.  The pain was 0 at rest and 7 with activity.  He wore braces on both knees, reportedly to keep them from buckling but the knee brace did not reduce the pain.  Physical examination revealed the Veteran had a normal gait, including heel toe walking.  There was no swelling, heat, instability, fusion or deformity of either knee.  Crepitation was present in both knees.  The knees were stable.  The range of motion was from 0 degrees to 145 degrees without any discomfort whatsoever.  The diagnosis was bilateral patellofemoral pain syndrome with chondromalacia patellae.  The examiner noted the Veteran complained of stiffness, pain, weakness, swelling, instability, giving way, locking, fatigability and lack of endurance.  He reported flares of pain when he took his braces off or when he walked for a long time.  The Veteran did not demonstrate any additional limitation or functional impairment with repetitive testing.  He used braces and a cane but was able to walk perfectly well without them.  He has no dislocation or recurrent subluxation.  The examiner noted the Veteran did not complain of any pain with motion of the knees.  

The Veteran testified before the undersigned in December 2011 that it was hard for him to walk without the use of braces on both knees.  He reported his knees became weak at times and that he walked with a cane.  He reported he was in pain from his back to his feet and his health care providers were not sure where the pain was coming from.  The Veteran's representative seemed to argue that the symptoms the Veteran was experiencing in his legs may be more due to his service-connected back disability.  He reported his knee cap would buckle at times when walking.  When he was walking he could hear his knee popping.  He alleged he was unable to work due to pain medication and muscle relaxers he was taking.  

The evidence set out above demonstrates that the greatest restriction in the range of motion of the left knee for flexion during the pertinent time period was 110 degrees.  The greatest restriction in the range of motion of the right knee for flexion was 105 degrees.  Both of these ranges of movement are more than twice what which is required to warrant a compensable evaluation under Diagnostic Code 5260 based on limitation of flexion.  An increased rating is not warranted for either knee when it is evaluated under Diagnostic Code 5260 at any time during the appeal period.  

An increased rating is not warranted at any time during the appeal period for the service-connected right and left knee disabilities when they are evaluated under Diagnostic Code 5261 based on limitation of extension.  Whenever the range of motion for extension of either knee was measured at any time during the appeal period, it was determined that extension was to 0 degrees or full.  This range of motion does not even warrant a noncompensable evaluation under Diagnostic Code 5261.  

An increased rating is not warranted for either knee at any time during the appeal period based on limitation of flexion or extension even when pain on use or during flares is considered.  The only medical evidence which addresses this question is included in the reports of the March 2009 and May 2010 VA examinations.  The examiners who conducted these examinations determined that the Veteran did not experience any additional limitation of motion after repetitive testing.  Furthermore, there is a question if the Veteran experiences any additional pain on use or during flares.  The examiner who conducted the April 2004 VA examination noted the Veteran did not volunteer any information concerning flare-ups of discomfort.  The examiner who conducted the March 2009 VA examination noted the Veteran did not describe any flares of pain.  The Veteran has alleged, at times, that he experienced additional limitation of motion or pain upon repetitive use.  The Board finds these allegations are outweighed by the objective findings of the examiners who conducted the March 2009 and May 2010 VA examinations which specifically determined that there was no additional loss of motion.  The health care professionals who examined the Veteran are trained in observing and measuring the range of motion of different parts of the body.  Their analysis of a lack of additional loss of motion after repetitive testing outweighs the Veteran's subjective reports, particularly when these subjective reports are contradicted, at times, by the Veteran's own indication that he did not experience any additional limitation of motion.  The clinical records associated with the claims file document complaints of painful motion but do not document any evidence of an decrease in the range of motion of the knees after repetitive use.  

The Board finds that an increased rating is not warranted at any time during the appeal period when either knee is evaluated under Diagnostic Code 5257 based on other impairment of the knee to include subluxation and lateral instability.  While the Veteran has alleged many times that his knees are unstable, numerous physical examinations have documented that the ligaments in the Veteran's knees are stable.  There is no competent, objective evidence of the presence of subluxation or lateral instability.  The Board finds the probative value of the Veteran's subjective complaints are completely outweighed by numerous objective determinations by various health care professionals which have all determined that the Veteran's knees are stable.  As set out above, while the Veteran is competent to report on symptomatology he experiences in his knees, he is not competent to link this symptomatology to a particular pathology.  

The Board finds an increased rating is not warranted for either knee when it is evaluated under other Diagnostic Codes which pertain to the knee.  

An increased rating is not warranted under Diagnostic Code 5256 based on the presence of ankylosis as all the evidence of record demonstrates that the Veteran is able to move his knees at all times during the pertinent time period.  

Increased ratings are not warranted under Diagnostic Codes 5262 or 5263 as there is no evidence of record demonstrating any impairment in the tibia and fibula or the presence of genu recurvatum in either knee.  

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis for either knee.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture such that the available schedular evaluations for the service-connected knee disabilities are inadequate.  A comparison between the level of severity and symptomatology of the disability with the established criteria found in the rating schedule under the pertinent Diagnostic Codes shows that the rating criteria completely describes the Veteran's disability level and symptomatology (pain, limitation of motion of the knees).

The Board further observes that, even if the available schedular evaluations for the disability are inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his service-connected knees.  Indeed, it does not appear from the record that he has been hospitalized at all for knee problems during the appeal period.  Additionally, there is not shown to be evidence of marked interference with employment due to the disability.  The Veteran had not worked for several years prior to filing the current claims.  The examiner who conducted the March 2009 VA examination opined that he could find no reason the Veteran was unemployable from an orthopedic standpoint.  The symptomatology noted in March 2009 was even more restricted than the symptomatology noted at the time of the March 2010 examination.  While the Veteran has claimed, at times, that he was unemployable due to knee problems, he has indicated at other times that he had employment problems due to his back.  The Board finds the preponderance of the evidence of record does not support a finding that the service-connected knee disabilities are productive of marked interference with the Veteran's employment.  There is nothing in the record which suggests that the service-connected knee disabilities markedly impacts his ability to perform his job.  The ratings assigned contemplate some work impairment.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture for either knee.

In short, there is nothing in the record to indicate that either service-connected knee disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

After reviewing the totality of the relevant evidence, the Board is compelled to conclude that the preponderance of such evidence is against entitlement to an increased rating for either of the service-connected knees.  It follows that there is not a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination pursuant to 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence not having been received, the claim of entitlement to service connection for hypertension has not been reopened.  The appeal is denied.

Entitlement to a rating in excess of 10 percent for a right knee disability is not warranted.  The appeal is denied.  

Entitlement to a rating in excess of 10 percent for a left knee disability is not warranted.  The appeal is denied.  


REMAND

At the time of the December 2011 hearing, the Veteran raised the issue of entitlement to TDIU.  He alleged he was unable to keep a job due to the medication he was taking including muscle relaxers and pain medication.  Service connection is currently in effect for adjustment disorder with depressed mood (rated as 30 percent disabling), for residual scar on lateral aspect of leg due to knee brace (rated as 10 percent disabling), for post-operative residuals of right knee injury (rated as 10 percent disabling), for residuals of left knee injury associated with post-operative residuals of right knee injury (rated as 10 percent disabling), for chronic lumbar sprain with degenerative disc disease and spasm (rated as 10 percent disabling), for residuals of a laceration of the left hand (rated as noncompensably disabling), and for erectile dysfunction associated with mood disorder (rated as noncompensably disabling).  The combined evaluation is 60 percent from May 2007.  

A review of the claims file demonstrates that the Veteran has not been provided with a VA examination in conjunction with his TDIU claim which addresses all the Veteran's service-connected disabilities.  The Board finds a VA examination is required to determine the effect that all the Veteran's service-connected disabilities have on the Veteran's ability to obtain and maintain gainful employment.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for service-connected disabilities.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA examination(s) for the purpose of determining the impact that his service-connected adjustment disorder with depressed mood, residual scar on lateral aspect of leg due to knee brace, post-operative residuals of right knee injury, residuals of left knee injury associated with post-operative residuals of right knee injury, chronic lumbar sprain with degenerative disc disease and spasm, residuals of a laceration of the left hand, and erectile dysfunction associated with mood disorder have on his ability to obtain and maintain substantially gainful employment.  The claims file must be made available prior to completion of the evaluation.  The examiner(s) must annotate the examination report(s) to indicate review of pertinent evidence in the claims file.  The examiner(s) should include a discussion of all functional impairment caused by the service connected disabilities, specifically as to how it would relate to appellant's ability to obtain or maintain employment, given his occupational experience and educational background.

The examiner(s) should reconcile the opinion(s) with all other clinical evidence of record.  A complete rationale should be provided for any opinion(s) expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.  

3.  Thereafter, please review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report(s) to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, readjudicate the claim of entitlement to TDIU.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case, which addresses all of the evidence obtained after the issuance of the Statement of the Case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


